IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

AMANDA JACKSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2762

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 3, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Amanda Jackson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Justin Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK and MARSTILLER, JJ., CONCUR.